Title: To George Washington from William Bradford, 9 March 1795
From: Bradford, William
To: Washington, George


        
          Philada. Mar. 9. 1795.
        
        The Attorney General having made the necessary inquiries respecting the case of John Mitchell, one of the insurgents, recommended by General Morgan as a proper object for a pardon—has now the honor to report to the president of the United States,
        That it appears by the voluntary Confession of the said John Mitchell, that he was present at and concerned in the Attack upon & destruction of General Neville’s house; and that in company with another, he afterwards robbed the carrier of the Mail of the United States, of the said mail on the highway in Westmoreland County. That the apologies he offers for these crimes are, that he was induced to commit the first by the instigation of B. Parkinson, who told him that if he did not go and destroy General Neville’s property he should be served so himself; & that D. Hamilton persuaded him to commit the latter & afterwards gave him money for so doing. That there does not appear to the Attorney General any thing in this man’s case which at this point of time calls for peculiar indulgence: and altho’ it may be very consistent with the public interests finally to extend mercy to him, yet as he did not accept the general amnesty offered by the president, and as the security of the Mail is of great public importance, the Attorney General is of opinion that no pardon should be granted before Trial & that some benifit will result from the Conviction of a person guilty of this offence altho’ he should afterwards receive the mercy he asks.
        The Attorney General also learns, that Mitchell does not sustain in other respects a very good character, & that two Gentlemen from the Western Counties who bailed some others charged with Treason, refused to be security for Mitchell

altho’ the Attorney of the District agreed to accept bail for his appearance.
        The Attorney General therefore recommends that the further consideration of the Case of John Mitchell be postponed untill his trial shall have taken place. All which is respectfully Submitted
        
          Wm Bradford
        
      